Citation Nr: 1549188	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lung disability, other than service-connected pleural plaques, claimed as lung residuals of pneumonia, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for cardiac disability, to include as secondary to a service-connected disability.  

3.  Entitlement to an initial increased rating for service-connected right knee replacement with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1962 to June 1966.

These issues come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for diabetes mellitus, multiple myeloma, a right knee disability, and pneumonia and atrial arrhythmia. 

In January 2014, the Veteran and his spouse testified via videoconference before the undersigned Acting Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A copy of the hearing transcript is of record and has been reviewed.

In a September 2014 decision, the Board granted service connection for diabetes mellitus and multiple myeloma, and remanded the service connection claims for lung and heart residuals of pneumonia for a VA examination and opinion.

In a September 2015 rating decision, the Appeals Management Center (AMC) effectuated the Board's grant of service connection for diabetes mellitus and multiple myeloma.  Also in this rating decision, the AMC awarded service connection for right knee replacement, special monthly compensation based on housebound status, and Dependents Educational Assistance benefits.  These awards of service connection for diabetes, multiple myeloma, and right knee disability, represent a complete grant of those benefits sought on appeal.  

In response to the latest SSOC issued in October 2015, the Veteran requested that his case be immediately forwarded to the Board, and noted that, in the event that additional evidence is located, he waives the right to have that evidence initially reviewed by the RO.  In mid-October 2015, the Veteran, through his representative, submitted a written brief presentation with additional argument and evidence.  

The service connection claims for lung and cardiac residuals that were remanded by the Board have now returned for further appellate consideration.  Although the lung and cardiac issues were previously treated as one claim, the Board has separated them as reflected on the title page of this decision for the sake of clarity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board also notes that an October 2015 written brief presentation raises increased rating claims for service-connected PTSD and pleural plaques.  The Board does not have jurisdiction of these issues, and are REFERRED to the Agency of Original Jurisdiction for the appropriate development.


REMAND

Review of the record reveals that additional development is necessary prior to analyzing the merits of the claims on appeal.

An additional VA respiratory examination is needed.  In response to the Board's September 2014 remand, an April 2015 VA examiner determined that the Veteran's 2009 episode of pneumonia, post-right knee replacement surgery, was proximately due to, and the result of, his service-connected multiple myeloma.  However, the examiner also stated that there is no discernable residual impairment of his pulmonary function secondary to the 2009 episode of pneumonia.  In other words, the examiner found no current pulmonary symptoms or disability secondary to the Veteran's 2009 episode of pneumonia.  

However, as noted by the Veteran's representative, a pulmonary function test (PFT) was not administered during the April 2015 examination; rather, the opinion that the Veteran has no current residuals of pneumonia appears to be based, at least in part, on results of a PFT administered in 2010, five years ago.  In light of the argument that the April 2015 VA opinion as to no current lung residuals was based on an outdated study, the Board finds that an additional VA respiratory examination should be provided to the Veteran to determine if he indeed has a current respiratory disability that is related his 2009 pneumonia or any other incident related to service.

A VA addendum is needed with regard to the cardiac claim.  The April 2015 VA examiner diagnosed the Veteran with cardiomyopathy with significantly decreased left ventricular (LV) function and significantly reduced ejection fraction (EF) and determined that such disability is less likely due to his service-connected right knee disability or his service-connected multiple myeloma.  Rather, the examiner found that the Veteran's cardiac condition is more likely due to possible coronary artery disease, long-standing hypertension and/or prior history of excess alcohol intake.

However, the Board finds this April 2015 cardiac opinion inadequate to the extent that it does not address the question of whether the Veteran's cardiac disability is aggravated by his service-connected right knee disability, as the Board requested.  In addition, the examination report did not provide any opinions as to whether the cardiac disability is proximately due to, or aggravated by, the service-connected pleural plaques, which was also requested in the Board remand.   

In addition, the Board notes that, more recently, the Veteran raised the issue of whether his current cardiac disability is etiologically related to his service-connected diabetes mellitus and/or PTSD.  See October 2015 written brief presentation.  In support of this contention, relevant medical treatise information was provided.  Accordingly, for the above-noted reasons, the cardiac claim must be remanded for an addendum.
     
Lastly, the Board observes that, after the AMC granted service connection for right knee disability in the September 2015 rating decision, the Veteran challenged the rating assigned for such disability in the October 2015 written brief presentation.  The Board construes the October 2015 written brief presentation as a notice of disagreement to the September 2015 rating decision, which initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Accordingly, remand is also required so that he may be issued a statement of the case (SOC) with respect to an increased rating claim for right knee disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any outstanding evidence, forward the Veteran's claims file to the medical examiner who conducted the April 2015 VA heart examination or, if s/he is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the etiology of the Veteran's current cardiac disability.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  If the requested examiner is no longer available, or if the identified examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

After reviewing the claims file, the examiner is asked to respond to the following:

a).  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cardiac disability is proximately due to, or the result of, the service-connected right knee disability, service-connected multiple myeloma, service-connected pleural plaques, service-connected PTSD, and/or service-connected diabetes mellitus.  

**In doing so, please address the Veteran's argument as presented in the October 2015 written brief presentation along with the attached medical treatise information.

b).  Then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current cardiac disability is AGGRAVATED, made permanently worse beyond the natural progression of the disease, by the service-connected right knee disability, service-connected multiple myeloma, service connected pleural plaques, service-connected PTSD, and/or service-connected diabetes mellitus.  

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

2.  Schedule the Veteran for an additional VA respiratory examination to determine whether the Veteran has current residuals of his 2009 episode of pneumonia or any other pulmonary disability, other than service connected pleural plaques, that is related to service or a service-connected disability.  The claims file and a copy of this remand should be made available to the VA examiner.  

a).  Although a complete review of the claims file is imperative, attention is called to the following:

* The Veteran was treated privately for pneumonia from December 2008 to January 2009.

*The most recent PFT was conducted in 2010.

* The April 2015 VA examination report relates residuals of pneumonia post right knee surgery to his service-connected multiple myeloma, but finds no discernable residual lung disability.

*An October 2015 written brief presentation which argues that no current PFT studies were conducted to determine whether he has a current lung disability secondary to the 2009 episode of pneumonia.

*The Veteran is currently service connected for pleural plaques.  

b).  THEN, specifically indicate whether the Veteran has any residual respiratory disability as a result of the 2009 episode of pneumonia.

c).  Also determine whether the Veteran has ANY current respiratory disability (since the filing of the claim in June 2009), other than service-connected pleural plaques.  

d).  For any respiratory disability, other than service connected pleural plaques, currently shown, provide an opinion as to whether it is related to service, or a service-connected disability, to include the 2009 episode of pneumonia which developed after the right knee surgery.  All indicated tests and studies should be accomplished, to include a PFT, as indicated.  

3.  After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's cardiac and respiratory claims.  If the claims are not granted to his satisfaction, send him and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

4.  Also, issue a SOC with respect to the issue of entitlement to an initial increased rating for the service-connected right knee disability, to include whether a higher or separate rating is warranted for instability of the knee, and notify the Veteran and his representative of his appellate rights, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




